UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 10, 2012 LIBERTY STAR URANIUM & METALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50071 90-0175540 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5610 E. Sutler Lane, Tucson, Arizona 85712 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code 520-731-8786 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e -4(c)) Item 3.02 Unregistered Sales of Equity Securities. On January 10, 2012, we granted stock options to acquire an aggregate of up to 10,500,000 options to purchase our common stock to certain of our officers and employees.The options are exercisable at $0.027 per option share for a period of 5 to 10 years from the date of grant.The options are subject to the following vesting provisions: (a)50% of the options shall vest immediately; (b)25% of the options shall vest on the first anniversary of the date of grant; and (c)25% of the options shall vest on the second anniversary of the date of grant. We granted the securities to five U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933)relying on Section 4(2) of the Securities Act of 1933 and/or Rule 506 promulgated pursuant to the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 10.1Form of Stock Option Agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIBERTY STAR URANIUM & METALS CORP. By:/s/ James Briscoe James Briscoe Chief Executive Officer and Director Date: January 24, 2012 2
